DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 3-7, and 9-20, applicant’s amendments and remarks filed 7/14/2021 have overcome the prior art of record.
With respect to claims 1 and dependent claims 3-7 and 9, the prior art of record does not disclose the additional limitations of “said computer controller receiving said OFF and ON signals from the first and second electronic sensors separately and comparing said separately received OFF and ON signals to said electronically stored sequence” (emphasis by examiner) and “wherein the label detection signal sequence electronically stored in the computer controller comprises: a. the simultaneous generation of an OFF signal from the first sensor and an ON signal from the second sensor; followed by b. the simultaneous generation of an OFF signal from both the first and second sensors; followed by c. the simultaneous generation of an ON signal from the first sensor and an OFF signal from the second sensor; followed by d. the simultaneous generation of an ON signal from both the first and second sensors; and wherein the computer controller is adapted and configured to index the label count by one upon: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous 
With respect to claims 10 and dependent claims 11-13, the prior art of record does not disclose the additional limitation of “said first and second sensing zones being separated along the web path by a gap there between, the gap extending along the web path; c. a computer controller electronically storing a desired label detection signal sequence, said computer controller receiving said OFF and ON signals from the first and second electronic sensors separately and comparing said separately received OFF and ON signals to said electronically stored sequence, said computer controller generating a unitary label count when said OFF and ON signals match said electronically stored sequence” (emphasis by examiner) in combination with the other limitations of claim 10.
With respect to claims 14 and dependent claims 15-20, the prior art of record does not disclose the additional limitation of “i. Generating a single label count upon determination by a controller, based on an analysis of separate signals received from the first sensor and the second sensor, that the following separate signal states have occurred: (i) the simultaneous generation of the first OFF signal and the second ON signal; followed by (ii) the simultaneous generation of the first OFF signal and the second OFF signal; followed by (iii) the simultaneous generation of the first ON signal and the second OFF signal; followed by (iv) the simultaneous generation of the first ON signal and the second ON signal” (emphasis by examiner) in combination with the other limitations of claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK